Ladner, J.,
dissenting — I do not agree with the decision allowing the exemption in this case. As I read the act, the word “family” is used to denote either an unbroken family circle, or one restored by the element of dependence.
Here the daughter who claims was emancipated by marriage. She had her own family — husband and children. She with her “family” lived with her father in the house owned by him, as a matter of convenience and economy. The accommodations occupied by her and her own family were paid for, first by rent and latterly by services and food supplies. According to the stipulated facts claimant, her husband, and children, were just as much separate from decedent’s family as though they occupied a separate apartment. Physical division of living quarters I regard as unimportant.
It appears further that claimant, her husband, and children, applied for and obtained relief from the Commonwealth as a separate family. She ought not to be allowed to claim status as a separate family for the purposes of relief and at the same time claim to be part of decedent’s family for the purposes of exemption. The minor children of claimant’s deceased brother ought not to have their meager inheritance further reduced by what seems to be a far too broad construction of the word “family”, and which I believe to be contrary to the intent of the law.
I would dismiss the claim for exemption.